                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JAMES CHRISTOPHER CHAMBERS,

                     Plaintiff,

v.                                                     Case No: 6:18-cv-534-Orl-40DCI

COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.
                                         /

                                        ORDER

       This cause is before the Court on Claimant’s appeal to the District Court from a

final decision of the Commissioner of Social Security (the Commissioner) denying his

application for disability insurance benefits (Doc. 1) filed on April 6, 2018. The United

States Magistrate Judge has submitted a report recommending that the Commissioner’s

final decision be affirmed.

       After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.     The Report and Recommendation filed May 6, 2019 (Doc. 19), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.     The final decision of the Commissioner is AFFIRMED.

       3.     The Clerk in DIRECTED to enter judgment in favor of the Commissioner

and against Claimant and to close the file.
      DONE AND ORDERED in Orlando, Florida on May 21, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
